Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  157316                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  VHS HURON VALLEY SINAI HOSPITAL,                                                                     Richard H. Bernstein
  d/b/a DMC SURGERY HOSPITAL,                                                                          Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 157316
                                                                    COA: 328005
                                                                    Wayne CC: 14-009084-NF
  SENTINEL INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________/

         By order of July 27, 2018, the application for leave to appeal the January 23, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in W A
  Foote Mem Hosp v Mich Assigned Claims Plan (Docket No. 156622). On order of the
  Court, the case having been decided on October 25, 2019, 504 Mich. 985 (2019), the
  application is again considered and, it appearing to this Court that the cases of Pearce v
  Eaton Co Rd Comm (Docket No. 158069) and Brugger v Midland Co Bd of Rd Comm’r
  (Docket No. 158304) are pending on appeal before this Court and that the decisions in
  those cases may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decisions in those
  cases.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
           a0513
                                                                               Clerk